DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . This office action is in response to an application filed on 05/08/2019. The applicant submits one Information Disclosure Statement dated 05/08/2019. The applicant does not claim Foreign or Domestic priority.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1 – 20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 - 19 of U.S. Patent No. 11,222,483. Although the claims at issue are not identical, they are not patentably distinct from each other because the concepts of identifying a usage parameter, environment parameter, and throttle usage parameter are claimed to identify a score for determining when maintenance needs to be performed on the aircraft.
Claims 1 – 20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 - 20 of U.S. Patent No. 11,055,932. Although the claims at issue are not identical, they are not patentably distinct from each other because the concepts of identifying a usage parameter, environment parameter, and throttle usage parameter are claimed to identify a score for determining when maintenance needs to be performed on the aircraft.


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1 – 11 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea of a mental concept of evaluation or observation without significantly more. The claims fail the first prong of the 2019 subject matter eligibility guidance. The claims recite a method of operating a usage-based maintenance system for one of a plurality of vehicles that is arranged in a fleet. The steps of the method in claim 1 are determining a usage parameter indicating a usage characteristic, scoring the determined usage parameter, and determining a maintenance discount according to the usage score. The claims do not identify what a usage parameter constitutes other than environmental exposure, throttle power usage, and flight time usage parameter. The features are vague like example 40 claim 2 of the 101-example guidance. Thus, the claims are abstract and can be performed by the mind. This judicial exception is not integrated into a practical application because the claims do not identify with specificity how the data is gathered and then how the data is used in a practical application other than to evaluate or observe how the vehicle performs. The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the claims do not have a real-world tangible output. The claims do not identify how the score or other data is used to determine whether maintenance repair work needs to be performed on a vehicle. The claims do not identify a concrete real threshold for making that determination. Therefore, the claims fail the second prong and are not eligible for patent protection.
Claims 12 – 18, and 20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea of a mental concept of evaluation or observation without significantly more. The claims fail the first prong of the 2019 subject matter eligibility guidance. The claims recite a system for providing usage-based maintenance services. Within the system claims the processor is configured to determine from a sensor input a usage parameter, score the determined usage parameter according to a fleet usage model, and then determine a maintenance discount. The claims do not identify what a usage parameter constitutes other than environmental exposure, throttle power usage, and flight time usage parameter. The features are vague like example 40 claim 2 of the 101-example guidance. This judicial exception is not integrated into a practical application because the claims do not identify what the input data constitutes, or a usage parameter, or what the discount constitutes. The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the claims do not have a real-world tangible output. The claims do not identify how the score or other data is used to determine whether maintenance repair work needs to be performed on a vehicle. The claims do not identify a concrete real threshold for making that determination. Therefore, the claims fail the second prong and are not eligible for patent protection.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:


Claims 1 – 20 are rejected under 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph, because the claim purports to invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, but fails to recite a combination of elements as required by that statutory provision and thus cannot rely on the specification to provide the structure, material or acts to support the claimed function.  As such, the claim recites a function that has no limits and covers every conceivable means for achieving the stated function, while the specification discloses at most only those means known to the inventor.  Accordingly, the disclosure is not commensurate with the scope of the claim. The claims state the features of usage parameter, environmental exposure, throttle power usage, discount, and flight time usage parameter without identifying what the data constitutes or that the various thresholds that determine when maintenance is needed.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the 

Claims 1 - 20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Sturlaugson US 2018/0346151.
As per claim 1, A method of operating a usage-based maintenance system for one of a plurality of vehicles that is arranged in a fleet, the method comprising: 
determining, for a time period, a usage parameter of the vehicle, the usage parameter indicating a usage characteristic of the vehicle over the time period; (Sturlaugson paragraph 0081 discloses, “The time window may be the duration of a flight of the aircraft, a portion of the duration of a flight of the aircraft, or a period of time including one or more flights of the aircraft.” And paragraph 0078 discloses, “Predictive maintenance systems 10 may include a feature extraction module 62 that is configured to extract feature data 26 from flight data 24 collected during a flight of the aircraft 30. The flight data 24 and the extracted feature data 26 may relate to the performance of the aircraft 30 (e.g., flight performance), the subsystem that includes the selected component, and/or the selected component. The flight data 24 may be collected during a single flight or a series of flights. Using flight data 24 from a series of flights may provide a more reliable prediction of component performance because of the greater amount of flight data 24 and/or because the aircraft 30, the subsystem 32, and/or the component 44 are more likely to be subjected to a greater range of conditions and/or particular stress conditions.”)
scoring the determined usage parameter according to a fleet usage model to produce a usage score, the fleet usage model being based on usage of the vehicles across the fleet; (Sturlaugson paragraph 0086 discloses, “By reliably predicting future component performance (e.g., a future non-performance event) and thereby enabling a more predictive schedule for repairs and demand for spare parts, methods 100 may contribute to overall aircraft maintenance, 
determining a maintenance discount according to the usage score. (Sturlaugson paragraph 0090 discloses, “Weighting models 122 includes weighting the positive classification score and/or the negative classification score of each model of the ensemble according to the individual performance measures of the models to respectively produce a weighted positive score and/or a weighted negative score. Weighting models 122 includes trust weighting, as described with respect to ensemble 64, primary models 66, and aggregation module 68.”)
As per claim 2, The method of claim 1, wherein the usage parameter includes at least one of: a flight time usage parameter indicating time spent in-flight during the time period; 
an environmental exposure usage parameter indicating an amount of exposure to an environment during the time period; (Sturlaugson paragraphs 0081 and 0078) and 
a throttle power usage parameter indicating powering of an engine of the vehicle during the time period. (Sturlaugson paragraph 0032 discloses, “Generally, sensors 46 and/or controllers 50 are configured to collect data during flight of the aircraft 30. The data collected from the sensors 46 are flight data 24. Data may include records of environmental conditions (e.g., temperature, pressure, humidity), aircraft operation (e.g., airspeed, altitude, ground location, heading), flight performance (e.g., acceleration (in a direction and/or about an axis), vertical acceleration, strain, velocity (in a direction and/or about an axis), vertical velocity, pitch rate, roll 
As per claim 3, The method of claim 2, further comprising detecting a flight phase of the vehicle; (Sturlaugson paragraph 0032) and wherein determining the throttle power usage parameter includes determining a time spent at the detected flight phase during the time period. (Sturlaugson paragraph 0081)
As per claim 4, The method of claim 2, further comprising detecting a flight phase of the vehicle; (Sturlaugson paragraph 0032)  and wherein determining the throttle power usage parameter includes determining a throttle position of the vehicle at the detected flight phase during the time period. (Sturlaugson paragraph 0081)
As per claim 5, The method of claim 2, wherein determining the usage parameter includes determining at least two of the flight time usage parameter, the environmental exposure usage parameter, and the throttle power usage parameter; (Sturlaugson paragraph 0032)  
wherein scoring the determined usage parameter includes producing a first score of one of the at least two of the flight time usage parameter, the environmental exposure usage parameter, and the throttle power usage parameter; (Sturlaugson paragraph 0086)
wherein scoring the detected usage parameter includes producing a second score of another of the at least two of the flight time usage parameter, the environmental exposure usage parameter, and the throttle power usage parameter; (Sturlaugson paragraph 0086 pursuant to MPEP 2144.04 the duplication of parts in this case a second score that has not showed a new manner of calculating a second score is thus the same as the first score) 

wherein determining the maintenance discount includes determining the maintenance discount according to the combined score. (Sturlaugson paragraph 0090 discloses, “Weighting models 122 includes weighting the positive classification score and/or the negative classification score of each model of the ensemble according to the individual performance measures of the models to respectively produce a weighted positive score and/or a weighted negative score. Weighting models 122 includes trust weighting, as described with respect to ensemble 64, primary models 66, and aggregation module 68.”)
As per claim 6, The method of claim 5, further comprising weighting the first score and the second score differently to produce a combined weighted usage score; (Sturlaugson paragraph 0068 discloses, “The weighted positive scores of the primary models 66 may be combined by summing (and/or averaging, etc.) the individual weighted positive scores for all (or a subset, e.g., a filtered subset) of the primary models 66.”)  and wherein determining the maintenance discount includes determining the maintenance discount according to the combined weighted usage score. (Sturlaugson paragraph 0090 discloses, “Weighting models 122 includes weighting the positive classification score and/or the negative classification score of each model of the ensemble according to the individual performance measures of the models to respectively produce a weighted positive score and/or a weighted negative score. Weighting models 122 
As per claim 7, The method of claim 6, wherein determining the usage parameter includes determining each of the flight time usage parameter, the environmental exposure usage parameter, and the throttle power usage parameter; (Sturlaugson paragraph 0032) and further comprising weighting the flight time usage parameter more than the environmental exposure usage parameter and weighting the environmental exposure usage parameter more than the throttle power usage parameter to produce the combined weighted usage score. (Sturlaugson paragraph 0068 and 0069)
As per claim 8, The method of claim 1, further comprising collecting usage data from across the fleet and creating the fleet usage model from the collected usage data. (Sturlaugson paragraph 0032 discloses, “The flight database 12 may be at least partially stored in the controller 50 and/or the predictive maintenance system 10. The flight database 12 may include flight data 24 from more than one flight of the aircraft 30 and may include flight data 24 from a plurality of aircraft 30 (e.g., a fleet of aircraft 30).” And paragraph 0089 discloses, “Calculating performance 108 may include scoring models 120, weighting models 122, and aggregating models 124. Scoring models 120 includes applying an ensemble of related models (e.g., ensemble 64 of related primary models 66) to the feature data extracted from flight data to produce a positive classification score and/or a negative classification score (e.g., positive classification score 76 and/or negative classification score 78).”)
As per claim 9, The method of claim 8, further comprising creating a maintenance discount model from the collected usage data; (Sturlaugson paragraph 0089) and wherein determining the maintenance discount includes determining the maintenance discount according 
As per claim 10, The method of claim 1, further comprising displaying the usage score and the determined maintenance discount. (Sturlaugson paragraph 0089 and 0090)
As per claim 11, The method of claim 10, further comprising displaying a past discount from another time period. (Sturlaugson paragraph 0089 and 0090)
As per claim 12, A system for providing usage-based maintenance services comprising: 
a processor; (Sturlaugson paragraph 0097 discloses, “The processing unit 202 may include one or more computer processors 204 and may include a distributed group of computer processors 204. The processing unit 202 may include, or be implemented on, programmable, reconfigurable, and/or dedicated hardware such as field-programmable gate arrays, digital signal processors, and/or application specific integrated circuits.”)
a sensor system configured to provide sensor input to the processor; (Sturlaugson paragraph 0030 discloses, “As shown generally in FIGS. 1 and 2, subsystems 32 generally include sensors 46 configured to measure and/or monitor the performance of individual components 44, groups of components 44, and/or the subsystem 32. Additionally or alternatively, sensors 46 may measure and/or monitor the environmental condition, the condition of one or more components 44, and/or the inputs and/or outputs of the subsystem 32 and/or the component(s) 44. Sensors 46 may be utilized in built-in testing, performance monitoring, and/or subsystem control. Sensors 46 may be and/or may include encoders, accelerometers, position sensors, electrical meters, electronic compasses, strain gauges, temperature sensors, and/or pressure transducers.”)

the processor configured to determine from the sensor input, for the time period, a usage parameter of the vehicle, the usage parameter indicating usage of the vehicle over the time period; (Sturlaugson paragraph 0081 discloses, “The time window may be the duration of a flight of the aircraft, a portion of the duration of a flight of the aircraft, or a period of time including one or more flights of the aircraft.” And paragraph 0078 discloses, “Predictive maintenance systems 10 may include a feature extraction module 62 that is configured to extract feature data 26 from flight data 24 collected during a flight of the aircraft 30. The flight data 24 and the extracted feature data 26 may relate to the performance of the aircraft 30 (e.g., flight performance), the subsystem that includes the selected component, and/or the selected component. The flight data 24 may be collected during a single flight or a series of flights. Using flight data 24 from a series of flights may provide a more reliable prediction of component performance because of the greater amount of flight data 24 and/or because the aircraft 30, the subsystem 32, and/or the component 44 are more likely to be subjected to a greater range of conditions and/or particular stress conditions.”)
the processor configured to score the determined usage parameter according to a fleet usage model to produce a usage score, the fleet usage model being based on usage of the vehicles across the fleet; (Sturlaugson paragraph 0086 discloses, “By reliably predicting future component performance (e.g., a future non-performance event) and thereby enabling a more predictive schedule for repairs and demand for spare parts, methods 100 may contribute to 
the processor configured to determine a maintenance discount according to the usage score. (Sturlaugson paragraph 0090 discloses, “Weighting models 122 includes weighting the positive classification score and/or the negative classification score of each model of the ensemble according to the individual performance measures of the models to respectively produce a weighted positive score and/or a weighted negative score. Weighting models 122 includes trust weighting, as described with respect to ensemble 64, primary models 66, and aggregation module 68.”)
As per claim 13, The system of claim 12, wherein the usage parameter includes at least one of: 
a flight time usage parameter indicating time spent in-flight during the time period; (Sturlaugson paragraphs 0081 and 0078) 
an environmental exposure usage parameter indicating an amount of exposure to an environment during the time period; (Sturlaugson paragraph 0032) and 
a throttle power usage parameter indicating powering of an engine of the vehicle during the time period. (Sturlaugson paragraph 0032)
As per claim 14, The system of claim 13, wherein the sensor system is configured to detect a flight phase of the vehicle; (Sturlaugson paragraph 0032) and wherein the sensor system 
As per claim 15, The system of claim 13, wherein the sensor system is configured to detect a flight phase of the vehicle; (Sturlaugson paragraph 0032) and wherein the sensor system is configured to determine the engine power usage parameter by determining a throttle position of the vehicle at the detected flight phase during the time period. (Sturlaugson paragraph 0081)
As per claim 16, The system of claim 13, wherein the processor is configured to: 
determine at least two of the flight time usage parameter, the environmental exposure usage parameter, and the throttle power usage parameter; (Sturlaugson paragraph 0032)
produce a first score of one of the at least two of the flight time usage parameter, the environmental exposure usage parameter, and the throttle power usage parameter; (Sturlaugson paragraph 0086)
produce a second score of another of the at least two of the flight time usage parameter, the environmental exposure usage parameter, and the throttle power usage parameter; (Sturlaugson paragraph 0086 pursuant to MPEP 2144.04 the duplication of parts in this case a second score that has not showed a new manner of calculating a second score is thus the same as the first score) and 
combine the first score and the second score to produce a combined usage score; (Sturlaugson paragraph 0068 discloses, “The weighted positive scores of the primary models 66 may be combined by summing (and/or averaging, etc.) the individual weighted positive scores for all (or a subset, e.g., a filtered subset) of the primary models 66.”) and 
wherein the processor is configured to determine the maintenance discount according to the combined usage score. (Sturlaugson paragraph 0090 discloses, “Weighting models 122 
As per claim 17, The system of claim 15, wherein the processor is configured to weight the first score and the second score differently to produce a combined weighted usage score; (Sturlaugson paragraph 0068) and wherein the processor is configured to determine the maintenance discount according to the combined weighted usage score. (Sturlaugson paragraph 0090
As per claim 18, The system of claim 12, wherein the sensor system is included at a terminal device of the vehicle; (Sturlaugson paragraph 0037 discloses, “The predictive maintenance system 10 may include a display that is configured to present visual, audio, and/or tactile signals to an operator and/or user of the predictive maintenance system 10.”) wherein the processor is included at a server device of the system, the processor configured to collect usage data from across the fleet and create the fleet usage model from the collected usage data. (Sturlaugson paragraph 0086)
As per claim 19, The system of claim 12, further comprising a user interface configured to output the usage score and the determined maintenance discount. (Sturlaugson paragraph 0037 discloses, “The predictive maintenance system 10 may include a display that is configured to present visual, audio, and/or tactile signals to an operator and/or user of the predictive maintenance system 10. The signals may be configured to indicate system information, for example, indicating the identity of the selected component 44, a performance status and/or 
As per claim 20, A method of operating a usage-based maintenance system for one of a plurality of aircraft that is arranged in a fleet, the method comprising: 
determining, for a time period, a flight time usage parameter indicating time spent in- flight during the time period, an environmental exposure usage parameter indicating an amount of exposure to an environment during the time period, and a throttle power usage parameter indicating powering of an engine of the vehicle during the time period; (Sturlaugson paragraph 0032)
scoring the determined flight time usage parameter according to a fleet flight time usage model to produce a first usage score, the fleet flight time usage model being based on usage of the plurality of aircraft across the fleet; (Sturlaugson paragraph 0086)
scoring the determined environmental exposure usage parameter according to a fleet exposure usage model to produce a second usage score, the fleet exposure usage model being based on usage of the plurality of aircraft across the fleet; (Sturlaugson paragraph 0086 pursuant to MPEP 2144.04 the duplication of parts in this case a second score that has not showed a new manner of calculating a second score is thus the same as the first score)  
scoring the determined throttle power usage parameter according to a fleet throttle power usage model to produce a third usage score, the fleet throttle power usage model being based on usage of the plurality of aircraft across the fleet; (Sturlaugson paragraph 0068) 

determining a maintenance discount according to the combined usage score. (Sturlaugson paragraph 0090 discloses, “Weighting models 122 includes weighting the positive classification score and/or the negative classification score of each model of the ensemble according to the individual performance measures of the models to respectively produce a weighted positive score and/or a weighted negative score. Weighting models 122 includes trust weighting, as described with respect to ensemble 64, primary models 66, and aggregation module 68.”)

Examiner Request
The examiner requests, in response to this office action, support must be shown for language added to any original claims on amendment and any new claims. That is, indicate support for newly added claim language by specifically pointing to page(s) and line number(s) in the specification and/or drawing figure(s). This will assist the examiner in prosecuting the application. When responding to this office action, applicant is advised to clearly point out the patentable novelty which he or she thinks the claims present, in view of the state of art disclosed by the references cited or the objections made. He or she must also show how the amendments avoid such references or objections. In amending in reply to a rejection of claims in an application or patent under reexamination, the applicant or patent owner must clearly point out the patentable novelty which he or she thinks the claims present in view the state of the art .

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Brookhart discloses a system and method for health assessment of aircraft structure. Johnson discloses controlling aircraft operations and aircraft engine components assignment. Bewlay discloses a control system and method. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TYLER D PAIGE whose telephone number is (571)270-5425. The examiner can normally be reached M-F 7:00am - 6:00pm (mst).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Black can be reached on 571-272-6956. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) 





/TYLER D PAIGE/Examiner, Art Unit 3666